DETAILED ACTION
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2018, 07/09/2019 and 06/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In regard to claims 1, 13, 14 and 15,
Step 1:  Is the claim to a process, machine, manufacture, or composition of matter? 
 Yes, claims 1 and 13 recite a method and therefore recite a process, which is a statutory category of invention; claim 14 recites an apparatus comprising a processor and a non-transitory recording medium, and therefore is a machine, which is a statutory category of invention; claim 15 recites a non-transitory computer-readable storage medium having a computer program, and therefore recite an article of manufacture, which is a statutory category of invention

Step 2A, prong One: Does the claim recite an abstract idea, law of nature or natural phenomenon? 
Yes, claims 1, 14 and 15 recite “(1) associating the sensor data and the at least one type of traveling data with each other; (2) determining a degree of difference of the at least one type of traveling data from the at least one type of one or more traveling data associated with one or more sensor data; and (3) selecting the sensor data as learning data according to the degree of difference.” 
Under broadest reasonable interpretation the limitation of (1) associating sensor data with traveling data (an observation or judgement), (2) determining a difference of one traveling data and one traveling data associated with sensor data (an evaluation) (3) selecting sensor data according to the difference (an evaluation or a judgement) is a mental process.
claims 13 recites “(1) associating the sensor data and the at least one type of traveling data with each other; (2) making a computation model for determining a degree of difference of the at least one type of traveling data from the at least one type of one or more traveling data associated with one or more sensor data; and (3) providing the computation model.” 
Under broadest reasonable interpretation the limitation of (1) associating sensor data with traveling data (an observation or judgement), (2) making a model for determining a difference of one traveling data and one traveling data associated with sensor data (a judgement) (3) providing the model (a judgement) is a mental process.

	If a claim limitation, under its broadest reasonable interpretation, covers performance in the human mind, then it falls within the mental processes of abstract ideas. Accordingly, the claims 1, 13, 14 and 15 recite an abstract idea.

Step 2A, prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the judicial exception is not integrated into a practical application. In particular, claims 1, 13, 14 and 15 recite “obtaining sensor data obtained by a sensor installed in a vehicle, and at least one type of traveling data of the vehicle” further, claim 1 recites “a computer,” claim 13 recites “a computer,” claim 14 recites “a processor, a non-transitory recording medium, a computer program,” claim 15 recites “a computer, a computer program,” which are all generally linked to the abstract idea.

Claims 1, 13, 14 and 15: The limitations of “obtaining sensor data obtained by a sensor installed in a vehicle, and at least one type of traveling data of the vehicle” in claims 1, 13, 14 and 15 as a whole, represent data gathering. A step of gathering data for use in a claimed process is a pre-solution activity, therefore both of the receiving steps are insignificant extra-solution activities – see MPEP 2016.05(g).

The use of “a computer, a processor, a non-transitory recording medium, a computer program,” amounts to an attempt to generally link the use of a judicial exception to a computer technological environment or field of use - see MPEP 2106.05(h), or it can be viewed as mere instructions to implement an abstract idea on a computer – see MPEP 2106.05(f). 

Accordingly, these additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea. The claims 1, 13, 14 and 15 as a whole, considering all additional elements both individually and in combination, are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claims 1, 13, 14 and 15 do not recite additional elements that amount to an inventive concept (significantly more) than the recited judicial exception. 
Claims 1, 13, 14 and 15:  These additional elements, as explained above: “a computer, a processor, a non-transitory recording medium, a computer program,” are generally linking the use of a judicial exception to a computer environment; the obtaining step is an insignificant extra-solution activity.

Further, the following limitations are well-understood, routine and conventional (WURC):
“obtaining sensor data obtained by a sensor installed in a vehicle, and at least one type of traveling data of the vehicle” is receiving or transmitting data over a network – see MPEP 2106.05(d).  

Accordingly, considering the claim as a whole and the additional elements both individually and in combination, do not provide significantly more than the abstract idea. These independent claims are not patent eligible.

Dependent claim 2 recites “adding, to the one or more traveling data, the at least one type of traveling data associated with the sensor data selected as the learning data.” In step 2A prong One, the limitation of adding more traveling data to traveling data is a judgement, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claim 3 recites “associating, the sensor data and the at least one type of traveling data obtained when the sensor data is sensed are associated with each other.” In step 2A prong One, the limitation of associating sensor data with traveling data is an observation or judgement, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claim 4 recites “selecting, the sensor data is selected as the learning data according to the degree of difference determined using the at least two types of traveling data.” In step 2A prong One, the limitation of selecting sensor data based on the difference of two types of data is an evaluation or a judgement, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claim 5 recites “the degree of difference is determined using a combination of the at least two types of traveling data, and in the selecting, the sensor data is selected as the learning data according to the degree of difference determined using the combination.” In step 2A prong One, the limitation of determining the difference based on a combination of two types of data and selecting data based on that is an evaluation or a judgement, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claim 6 recites “the determining, the degree of difference is determined for each of the at least two types of traveling data, using the at least two types of traveling data, and in the selecting, the sensor data is selected as the learning data according to the at least two degrees of difference determined respectively for the at least two types of traveling data.” In step 2A prong One, the limitation of determining the difference based on each of the two types of data and selecting data based on that is an evaluation or a judgement, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claim 7 recites “the selecting, the at least two degrees of difference are integrated, and the sensor data is selected as the learning data according to a result of the integration.” In step 2A prong One, the limitation of selecting data based on two degrees of difference data are integrated is an evaluation or a judgement, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claim 8 recites “the determining, the degree of difference is determined according to weight given to each of the at least two types of traveling data, using the at least two types of traveling data.” In step 2A prong One, the limitation of determining the difference of two types of data based on given weight is an evaluation, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claim 9 recites “the selecting, the sensor data associated with the at least one type of traveling data is selected as the learning data, the at least one type of traveling data having the degree of difference that is greater than or equal to a predetermined threshold value.” In step 2A prong One, the limitation of selecting the data when the difference is greater than a threshold is an evaluation or a judgement and an evaluation, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Dependent claim 10 recites “traveling data includes any one of a location, time, weather, temperature, a traveling state, traveling speed, traveling control, and a driver attribute.” In step 2A prong Two and step 2B, the claim recites additional elements “a location, time, weather, temperature, a traveling state, traveling speed, traveling control, and a driver attribute” that amount to a particular technical field of use - see MPEP 2106.05(h). 

Dependent claim 11 recites “the sensor is an optical sensor.” In step 2A prong Two and step 2B, the claim recites additional elements “an optical sensor” that amount to a particular technical field of use - see MPEP 2106.05(h).

Dependent claim 12 recites “normalizing the at least one type of traveling data, wherein in the determining, the degree of difference is determined using the at least one type of traveling data normalized.” In step 2A prong One, the limitation of normalizing data and determining the difference based on normalized data is an evaluation, therefore is a mental process. In step 2A prong Two and step 2B, the claim does not recite additional elements that amount to integrate the exception into a practical application or provide significantly more than judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Piao ("Adaptive Monocular Visual–Inertial SLAM for Real-Time Augmented Reality Applications in Mobile Devices").

In regard to claim 13, Piao teaches: An information processing method, comprising the following executed using a computer: (Piao, p.15, 4. Experiments and Results "Table 3 provides the specifications for the desktop, mobile devices, and development software environment. We experimented with the PC environment, and conducted experiments using the EuRoC dataset.")
obtaining sensor data obtained by a sensor installed in a vehicle, and at least one type of traveling data of the vehicle; (Piao, p.15, 4. Experiments and Results "The EuRoC dataset [40] has a total of 11 sequences and is recorded using a micro aerial vehicle [vehicle]... The EuRoC dataset provides stereo images [sensor data], microelectromechanical systems IMU, ground-truth data, etc. The imaging system uses a global shutter camera, supports the size of 752 × 480, and the image data frequency of 20 FPS, and IMU data [traveling data] supports the data frequency of 200 Hz."; p. 5, 3.1. Visual–Inertial Odometry "Cameras and IMU sensors [sensor] are a common sensor combination in mobile devices."; p. 1, 1. Introduction "the rapid development of mobile devices such as unmanned aerial vehicles, handhold mobile devices..."; p. 6, 3.1.1. IMU Preintegration "IMU measurement data... where R is the camera rotation, v is the motion velocity, p is the camera position... [traveling data]")
associating the sensor data and the at least one type of traveling data with each other; (Piao, p. 5, 3.1. Visual–Inertial Odometry "Usually, IMU sensors have much higher frequency than camera sensors. The visual-based VO has high accuracy, but when the camera moves quickly, the image becomes blurred and feature points cannot be extracted or the camera position cannot be tracked. In contrast, the IMU sensor is highly accurate when the camera moves rapidly. Therefore, the VIO method combines the characteristics of these two types of sensors to obtain complementary results... The structure is shown in Figure 2. First, the camera and IMU sensor data are pre-processed through IMU preintegration. The camera pose is estimated using the fused data.")
making a computation model for determining a degree of difference of the at least one type of traveling data from the at least one type of one or more traveling data associated with one or more sensor data; and (Piao, p. 7, 3.1.1. IMU Preintegration "Figure 4. Fusion model [a computation model] of IMU preintegration and the SLAM module. The IMU preintegration value is used to determine the importance of the frame in the SLAM module."; p. 6, 3.1.1. IMU Preintegration "... where R is the camera rotation, v is the motion velocity, p is the camera position, η is the IMU noise, and ba and bg are the IMU accelerometer bias and gyroscope bias, respectively. These difference equations explain the constraint relationship between IMU data at two different time points... As shown in Figure 3, the preintegration method integrates all the IMU measurements between two frames i and j to represent the motion model...According to the above formula, the measurement model between the two frames is derived. The following relative motion increments that are independent of the pose and velocity at ti: ...ΔRij... Δvij... Δpij... [e.g. a degree difference] As shown in Figure 4, if the IMU preintegration value −∆ij [e.g. a degree difference] between the current frame j and the previous frame i is calculated…")
providing the computation model. (Piao, p. 7, 3.1.1. IMU Preintegration "Figure 4. Fusion model [a computation model] of IMU preintegration and the SLAM module. The IMU preintegration value is used to determine the importance of the frame in the SLAM module."; p. 4 "The structural architecture of the adaptive visual–inertial SLAM in a mobile device is shown in Figure 1.")

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Piao in view of Chen ("Glimpse: Continuous, real-time object recognition on mobile devices").

In regard to claim 1, 14 and 15, Piao teaches: An information processing method, comprising the following executed using a computer: (Piao, p.15, 4. Experiments and Results "Table 3 provides the specifications for the desktop, mobile devices, and development software environment. We experimented with the PC environment, and conducted experiments using the EuRoC dataset.")
obtaining sensor data obtained by a sensor installed in a vehicle, and at least one type of traveling data of the vehicle; (Piao, p.15, 4. Experiments and Results "The EuRoC dataset [40] has a total of 11 sequences and is recorded using a micro aerial vehicle [vehicle]... The EuRoC dataset provides stereo images [sensor data], microelectromechanical systems IMU, ground-truth data, etc. The imaging system uses a global shutter camera, supports the size of 752 × 480, and the image data frequency of 20 FPS, and IMU data [traveling data] supports the data frequency of 200 Hz."; p. 5, 3.1. Visual–Inertial Odometry "Cameras and IMU sensors [sensor] are a common sensor combination in mobile devices."; p. 1, 1. Introduction "the rapid development of mobile devices such as unmanned aerial vehicles, handhold mobile devices..."; p. 6, 3.1.1. IMU Preintegration "IMU measurement data... where R is the camera rotation, v is the motion velocity, p is the camera position... [traveling data]")

    PNG
    media_image1.png
    271
    550
    media_image1.png
    Greyscale

associating the sensor data and the at least one type of traveling data with each other; (Piao, p. 5, 3.1. Visual–Inertial Odometry "Usually, IMU sensors have much higher frequency than camera sensors. The visual-based VO has high accuracy, but when the camera moves quickly, the image becomes blurred and feature points cannot be extracted or the camera position cannot be tracked. In contrast, the IMU sensor is highly accurate when the camera moves rapidly. Therefore, the VIO method combines the characteristics of these two types of sensors to obtain complementary results... The structure is shown in Figure 2. First, the camera and IMU sensor data are pre-processed through IMU preintegration. The camera pose is estimated using the fused data.")

    PNG
    media_image2.png
    302
    550
    media_image2.png
    Greyscale

determining a degree of difference of the at least one type of traveling data from the at least one type of one or more traveling data associated with one or more sensor data; and (Piao, p. 6, 3.1.1. IMU Preintegration "... where R is the camera rotation, v is the motion velocity, p is the camera position, η is the IMU noise, and ba and bg are the IMU accelerometer bias and gyroscope bias, respectively. These difference equations explain the constraint relationship between IMU data at two different time points... As shown in Figure 3, the preintegration method integrates all the IMU measurements between two frames i and j to represent the motion model...According to the above formula, the measurement model between the two frames is derived. The following relative motion increments that are independent of the pose and velocity at ti: ...ΔRij... Δvij... Δpij... [e.g. a degree difference] As shown in Figure 4, if the IMU preintegration value −∆ij [e.g. a degree difference] between the current frame j and the previous frame i is calculated…")

    PNG
    media_image3.png
    204
    550
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    152
    802
    media_image4.png
    Greyscale

selecting the sensor data... according to the degree of difference. (Piao, p. 7, 3.1.1. IMU Preintegration "We can calculate the right side of Equation (3) directly from the inertial measurement between the two frames, that is, the relative motion increments between the two frames can be obtained by solving the above equation... If the IMU preintegration value is small, the camera movement changes only slightly, and the parallax between the two images is also small. Such images are relatively unimportant in the SLAM module. As shown in Figure 4, if the IMU preintegration value −∆ij between the current frame j and the previous frame i is calculated and this value is less than the threshold value, we mark the current frame j as unimportant ... This frame is not processed by the SLAM module."; selecting keyframes is based on ∆ij, which is the relative motion (between two frames) obtained by solving Eq. (3) [degree of difference].)

Piao and Chen teach: determining a degree of difference of the at least one type of traveling data from the at least one type of one or more traveling data associated with one or more sensor data; and (Chen, p. 159, 3.2 Which frames to select? "… Glimpse uses a lightweight frame differencing function [a degree of difference] to calculate the 'movement' between two frames (Figure 6). First, we convert the frame to grayscale and compute the absolute dierence of pixel values ai;j(x; y) for every pixel (x; y) between frame i and frame j, and consider it signi cant if it exceeds a threshold..."; ‘movement’ is the difference of traveling data.)

    PNG
    media_image5.png
    299
    634
    media_image5.png
    Greyscale

Piao does not teach, but Chen teaches: selecting the sensor data as learning data according to the degree of difference. (Chen, p. 159, 4. TRIGGER FRAMES, "Detecting tracking failure... we can quantify the tracking performance by measuring these distances between frames."; 4 TRIGGER FRAMES, p. 159 "... Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain the object recognition hints..."; trigger frames are provided to the object recognition algorithm, i.e. selecting trigger frames as learning data.)

    PNG
    media_image6.png
    412
    516
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Piao to incorporate the teachings of Chen by sending only trigger frames to the server as learning data. Doing so would reduce bandwidth consumption.
(Chen, p. 159, 4 TRIGGER FRAMES, p. 159 "... Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain the object recognition hints...")

Claims 14 and 15 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claims 14 and 15. Further, Piao teaches: (claim 14) An information processing apparatus comprising a processor; and a non-transitory recording medium storing thereon a computer program, which when executed by the processor, causes the processor to perform operations including: (claim 15) A non-transitory computer-readable recording medium for use in a computer, the recording medium having a computer program recorded thereon for causing the computer to execute: (Piao, p. 14 "We implemented and analyzed the proposed system in a PC environment… Our system only runs on a CPU… Table 3 provides the specifications for the desktop, mobile devices, and development software environment. We experimented with the PC environment, and conducted experiments using the EuRoC dataset."; PC environment inherently teaches the implementation with a processor, a recording medium, a computer program etc.)

In regard to claim 2, reference is made to the rejection of claim 1, and further Piao teaches: further comprising: adding, to the one or more traveling data, the at least one type of traveling data associated with the sensor data selected as the learning data. (Piao, p. 6, 3.1.1. IMU Preintegration "... where R is the camera rotation, v is the motion velocity, p is the camera position [one or more traveling data], η is the IMU noise, and ba and bg are the IMU accelerometer bias and gyroscope bias, respectively. These difference equations explain the constraint relationship between IMU data at two different time points... The following relative motion increments that are independent of the pose and velocity at ti: ...ΔRij... Δvij... Δpij... "; p. 7, 3.1.1. IMU Preintegration "∆ij between the current frame j and the previous frame i is calculated and this value is less than the threshold value, we mark the current frame j as unimportant..."; Under BRI the claim is interpreted as adding more traveling data to the original one type of traveling data. Piao teaches ΔRij is one type of traveling data, and Δvij or Δpij is added as more traveling data for keyframe selection.)

In regard to claim 4, reference is made to the rejection of claim 1, and further Piao teaches: wherein the at least one type of traveling data comprises at least two types of traveling data, and (Piao, p. 6, 3.1.1. IMU Preintegration "... where R is the camera rotation, v is the motion velocity, p is the camera position, η is the IMU noise, and ba and bg are the IMU accelerometer bias and gyroscope bias [at least two types of traveling data], respectively. These difference equations explain the constraint relationship between IMU data at two different time points... The following relative motion increments that are independent of the pose and velocity at ti: ...ΔRij... Δvij... Δpij... ")
in the selecting, the sensor data is selected... according to the degree of difference determined using the at least two types of traveling data. (Piao, p. 7, 3.1.1. IMU Preintegration "We can calculate the right side of Equation (3) directly from the inertial measurement between the two frames, that is, the relative motion increments between the two frames can be obtained by solving the above equation... if the IMU preintegration value −∆ij between the current frame j and the previous frame i is calculated and this value is less than the threshold value, we mark the current frame j as unimportant ... This frame is not processed by the SLAM module."; selecting keyframes based on ∆ij, which is the relative motion (between two frames) obtained by solving Eq. (3) ΔRij, Δvij, Δpij [degree of difference determined using at least two types of data] .)

Piao does not teach, but Chen teaches: in the selecting, the sensor data is selected as the learning data according to the degree of difference… (Chen, p. 159, 3.2 Which frames to select? "… Glimpse uses a lightweight frame differencing function to calculate the 'movement' between two frames (Figure 6)."; p. 159, 4. TRIGGER FRAMES, "Detecting tracking failure... we can quantify the tracking performance by measuring these distances between frames."; 4 TRIGGER FRAMES, p. 159 "... Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain the object recognition hints..."; trigger frames are provided to the object recognition algorithm, i.e. selecting trigger frames as learning data.)
The rationale for combining the teachings of Piao and Chen is the same as set forth in the rejection of claim 1.

In regard to claim 5, reference is made to the rejection of claim 4, and further Piao teaches: wherein in the determining, the degree of difference is determined using a combination of the at least two types of traveling data, and in the selecting, the sensor data is selected... according to the degree of difference determined using the combination. (Piao, p. 7, 3.1.1. IMU Preintegration "We can calculate the right side of Equation (3) directly from the inertial measurement between the two frames, that is, the relative motion increments between the two frames can be obtained by solving the above equation... if the IMU preintegration value −∆ij between the current frame j and the previous frame i is calculated and this value is less than the threshold value, we mark the current frame j as unimportant ... This frame is not processed by the SLAM module."; selecting keyframes based on ∆ij, which is the relative motion (between two frames) obtained by solving Eq. (3), Δpij is determined using a combination of Δvik and ΔRik [using a combination of two types of data], or using a combination of Δvik and Δt [using a combination of two types of data].)

Piao does not teach, but Chen teaches: in the selecting, the sensor data is selected as the learning data according to the degree of difference… (Chen, p. 159, 3.2 Which frames to select? "… Glimpse uses a lightweight frame differencing function to calculate the 'movement' between two frames (Figure 6)."; p. 159, 4. TRIGGER FRAMES, "Detecting tracking failure... we can quantify the tracking performance by measuring these distances between frames."; 4 TRIGGER FRAMES, p. 159 "... Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain the object recognition hints..."; trigger frames are provided to the object recognition algorithm, i.e. selecting trigger frames as learning data.)
The rationale for combining the teachings of Piao and Chen is the same as set forth in the rejection of claim 1.

In regard to claim 6, reference is made to the rejection of claim 4, and further Piao teaches: wherein in the determining, the degree of difference is determined for each of the at least two types of traveling data, using the at least two types of traveling data, and (Piao, p. 6, 3.1.1. IMU Preintegration "... where R is the camera rotation, v is the motion velocity, p is the camera position, η is the IMU noise, and ba and bg are the IMU accelerometer bias and gyroscope bias [at least two types of traveling data], respectively. These difference equations explain the constraint relationship between IMU data at two different time points... The following relative motion increments that are independent of the pose and velocity at ti: ...ΔRij... Δvij... Δpij... ")
in the selecting, the sensor data is selected... according to the at least two degrees of difference determined respectively for the at least two types of traveling data. (Piao, p. 7, 3.1.1. IMU Preintegration "We can calculate the right side of Equation (3) directly from the inertial measurement between the two frames, that is, the relative motion increments between the two frames can be obtained by solving the above equation... if the IMU preintegration value −∆ij between the current frame j and the previous frame i is calculated and this value is less than the threshold value, we mark the current frame j as unimportant ... This frame is not processed by the SLAM module."; selecting keyframes based on ∆ij, which is the relative motion (between two frames) obtained by solving Eq. (3) ΔRij and Δvij are determined respectively [degree of difference determined respectively for two types of data].)

Piao does not teach, but Chen teaches: in the selecting, the sensor data is selected as the learning data… according to the... difference (Chen, p. 159, 3.2 Which frames to select? "… Glimpse uses a lightweight frame differencing function to calculate the 'movement' between two frames (Figure 6)."; p. 159, 4. TRIGGER FRAMES, "Detecting tracking failure... we can quantify the tracking performance by measuring these distances between frames."; 4 TRIGGER FRAMES, p. 159 "... Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain the object recognition hints..."; trigger frames are provided to the object recognition algorithm, i.e. selecting trigger frames as learning data.)
	The rationale for combining the teachings of Piao and Chen is the same as set forth in the rejection of claim 1.

In regard to claim 7, reference is made to the rejection of claim 6, and further Piao teaches: wherein in the selecting, the at least two degrees of difference are integrated, and the sensor data is selected... according to a result of the integration. (Piao, p. 7, 3.1.1. IMU Preintegration "We can calculate the right side of Equation (3) directly from the inertial measurement between the two frames, that is, the relative motion increments between the two frames can be obtained by solving the above equation... if the IMU preintegration value −∆ij between the current frame j and the previous frame i is calculated and this value is less than the threshold value, we mark the current frame j as unimportant ... This frame is not processed by the SLAM module."; selecting keyframes based on ∆ij, which is the relative motion (between two frames) obtained by solving Eq. (3), Δpij is determined using the integration of Δvik and ΔRik [two degrees of difference are integrated], or using the integration of Δvik and Δt [two degrees of difference are integrated].)

Piao does not teach, but Chen teaches: the sensor data is selected as the learning data… according to a result… (Chen, p. 159, 3.2 Which frames to select? "… Glimpse uses a lightweight frame differencing function to calculate the 'movement' between two frames (Figure 6)."; p. 159, 4. TRIGGER FRAMES, "Detecting tracking failure... we can quantify the tracking performance by measuring these distances between frames."; 4 TRIGGER FRAMES, p. 159 "... Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain the object recognition hints..."; trigger frames are provided to the object recognition algorithm, i.e. selecting trigger frames as learning data.)
	The rationale for combining the teachings of Piao and Chen is the same as set forth in the rejection of claim 1.

In regard to claim 9, reference is made to the rejection of claim 1, and further Piao teaches: wherein in the selecting, the sensor data associated with the at least one type of traveling data is selected... the at least one type of traveling data having the degree of difference that is greater than or equal to a predetermined threshold value. (Piao, 3.1.1. IMU Preintegration "...As shown in Figure 4, if the IMU preintegration value −∆ij between the current frame j and the previous frame i is calculated and this value is less than the threshold value, we mark the current frame j as unimportant and subsequently estimate the camera pose using our fast VO module. This frame is not processed by the SLAM module."; IMU preintegration value is the traveling data. The frame is selected as a key frame when the value is greater than a threshold.)

Piao does not teach, but Chen teaches: in the selecting, the sensor data... is selected as the learning data… (Chen, p. 159, 3.2 Which frames to select? "… Glimpse uses a lightweight frame differencing function to calculate the 'movement' between two frames (Figure 6)."; p. 159, 4. TRIGGER FRAMES, "Detecting tracking failure... we can quantify the tracking performance by measuring these distances between frames."; 4 TRIGGER FRAMES, p. 159 "... Glimpse reduces bandwidth consumption by sending only certain trigger frames to the server to obtain the object recognition hints..."; trigger frames are provided to the object recognition algorithm, i.e. selecting trigger frames as learning data.)
	The rationale for combining the teachings of Piao and Chen is the same as set forth in the rejection of claim 1.

In regard to claim 10, reference is made to the rejection of claim 1, and further Piao teaches: wherein the at least one type of traveling data includes any one of a location, time, weather, temperature, a traveling state, traveling speed, traveling control, and a driver attribute. (Piao, 3.1.1. IMU Preintegration "... where R is the camera rotation [e.g. travelling state], v is the motion velocity [speed], p is the camera position, η is the IMU noise, and ba and bg are the IMU accelerometer bias and gyroscope bias, respectively. These difference equations explain the constraint relationship between IMU data at two different time points...") 

In regard to claim 11, reference is made to the rejection of claim 1, and further Piao teaches: wherein the sensor is an optical sensor. (Piao, p.15, 4. Experiments and Results "The imaging system uses a global shutter camera, supports the size of 752 × 480, and the image data frequency of 20 FPS..."; p. 5, 3.1. Visual–Inertial Odometry "Cameras and IMU sensors [optical sensor] are a common sensor combination in mobile devices.")

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Piao in view of Chen in further view of Zhang ("An Automatic Three-Dimensional Scene Reconstruction System Using Crowdsourced Geo-Tagged Videos").

In regard to claim 3, Piao and Chen do not teach, but Zhang teaches: wherein in the associating, the sensor data and the at least one type of traveling data obtained when the sensor data is sensed are associated with each other. (Zhang, p. 1 right col. "These geo-spatial metadata are recorded automatically when users are shooting videos [when the sensor data is sensed]. They can complement the appearance features in key frame selection."; p. 5739 right col. "To conveniently acquire geo-tagged videos, we utilize the customized video recording App GeoVid... When a user begins to capture a video, the GPS and the compass sensors continuously record the location and the orientation of the moving camera. All these collected sensor data (i.e., the camera location/orientation, the frame time code, and the video identification (ID)) are compressed into the JSON format and further transmitted into a portal."; when videos are captured, geo-spatial metadata and videos are associated with each other using JSON format, i.e. when sensor data is sensed, sensor data and travelling data are associated with each other.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Piao and Chen to incorporate the teachings of Zhang by including geo-tagged videos. Doing so would complement the appearance features in key frame selection. (Zhang, p. 1 right col. "These geo-spatial metadata are recorded automatically when users are shooting videos. They can complement the appearance features in key frame selection.")

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piao in view of Chen in further view of Li ("Integrating intensity and texture differences for robust change detection").

In regard to claim 8, Piao and Chen do not teach, but Li teaches: wherein in the determining, the degree of difference is determined according to weight given to each of the at least two types of traveling data, using the at least two types of traveling data. (Li, p. 108 right col., B. Weighted Integration (WI) "Due to noise and illumination changes, the texture difference (dt(p)) is regarded as more reliable and robust than the simple intensity difference (di(p)). Hence, one should depend on di(p) only if the corresponding region has no texture. This can be accomplished by using w(p) [see (15)] to create an adaptive weighted sum as dit(p) = wi(p)⋅di(p) + wt(p)⋅dt(p)(23) where wt(p)=w(p) and wi(p)=1−w(p)"; wt(p) and wi(p) are weights given to two types of traveling data, texture difference (dt(p)) and intensity difference (di(p)).)It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Piao and Chen to incorporate the teachings of Li by including texture and intensity differences. Doing so would improve change detection by integrating the information from these two sources. (Li, p. 107 right col. "The texture and intensity differences can complement each other. They are two different views to the difference between two frames. A better change detection can therefore be achieved by integrating the information from these two sources.") 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Piao in view of Chen in further view of Yoon (US 20100149424 A1).

In regard to claim 12, Piao and Chen do not teach, but Yoon teaches: further comprising: normalizing the at least one type of traveling data, (Yoon, [0077] "As described above, in the present invention, for scene change detection in a digital video, input digital video data is decoded into uncompressed video data in a codec-independent format, the decoded video data is normalized, and occurrence of a scene change is checked in normalized frames."; video data/frames is the traveling data.)
wherein in the determining, the degree of difference is determined using the at least one type of traveling data normalized. (Yoon, [0004] "Scene change detection is necessary for functions related to extracting key frame, highlighting, and indexing in a digital video sequence"; [0007] "the differential value of mean absolute difference between image frames is calculated, and thresholding is applied to the calculated differential value to detect a scene change."; the difference is determined using normalized frames.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Piao and Chen to incorporate the teachings of Yoon by including preprocessed or normalized videos. Doing so would allow the data to be used for detecting scene changes. (Yoon, [0055] "In addition, to handle the diversity in video format, decoded video data is preprocessed or normalized by the video normalizer 106 before scene change detection. Then, the normalized video data is inputted to the scene change detector 108, which detects a scene change that can be utilized for various applications and systems.")




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122                 

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122